



COURT OF APPEAL FOR ONTARIO

CITATION: ICICI Bank Canada v. Thompson, 2017 ONCA 202

DATE: 20170307

DOCKET: C62071

Juriansz, Brown and Miller JJ.A.

BETWEEN

ICICI Bank Canada

Plaintiff (Respondent)

and

Dwight Thompson and Nicole Thompson

Defendants (Appellants)

No one appearing for the appellants

James M. Butson and Cristina Internicola, for the
    respondent

Heard: March 2, 2017

On appeal from the judgment of Justice Stanley J.
    Kershman of the Superior Court of Justice, dated April 15, 2016.

APPEAL BOOK ENDORSEMENT

[1]

This appeal was scheduled for
    10:00 a.m. The appellants did not appear though the case was held down until
    11:25 a.m. The appellants had earlier requested an adjournment, and the
    adjournment was refused.

[2]

As the appellants did not appear
    for the hearing of the appeal, the appeal is dismissed as abandoned.

[3]

The respondent's costs of the
    appeal are fixed in the amount of $5,000.00 all inclusive.


